UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-2251


GREGORY G. HALL,

                     Plaintiff - Appellant,

              v.

CITY OF CLARKSBURG, a municipal Corporation and political subdivision;
MARTIN G. HOWE; JAMES C. HUNT; RALPH PEDERSON; MARGARET
BAILEY; ADAM BARBERIO; H. KEITH KESLING; JONATHAN R. DAVIS,

                     Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Irene M. Keeley, Senior District Judge. (1:14-cv-00090-IMK-MJA)


Submitted: September 28, 2017                               Decided: November 13, 2017


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Brett Offutt, LAW OFFICE OF BRETT OFFUTT, Harpers Ferry, West Virginia,
for Appellant. Keith C. Gamble, Kenneth L. Hopper, PULLIN, FOWLER, FLANAGAN,
BROWN & POE, PLLC, Morgantown, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory G. Hall appeals the district court’s order dismissing his civil rights

complaint. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Hall v. City of Clarksburg, No. 1:14-cv-

00090-IMK-MJA (N.D.W. Va. Sept. 30, 2016). We grant the City of Clarksburg’s motion

to strike a portion of Hall’s appendix and deny Hall’s motion for leave to supplement the

record. * We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                                AFFIRMED




       *
           The stricken pages appear in the corrected appendix at 69-72.

                                              2